Exhibit 10.23




PROMISSORY NOTE
BANC OF AMERICA LEASING & CAPITAL, LLC
One Financial Plaza
Providence, Rhode Island 02903-2448
$28,000,000.00             July 27, 2017
For value received, the undersigned (jointly and severally if more than one)
promises to pay to the order of Banc of America Leasing & Capital, LLC
("Lender"), having its principal place of business in Providence, Rhode Island
(together with any other holder of this Note, hereinafter referred to as the
"Holder"), the principal sum of $28,000,000.00, together with interest thereon
as provided herein. This Promissory Note is one of the "Notes," and the
obligations of the undersigned hereunder are "Obligations" secured by the
"Collateral," as such terms are defined or referred to in that certain Loan and
Aircraft Security Agreement (S/N 218) between the undersigned and Lender dated
as of July 27, 2017 (the "Security Agreement").
This Note shall be payable by the undersigned to Holder in (i) sixty (60)
consecutive installments of principal and interest (the "Principal and Interest
Payments") commencing on August 27, 2017 and continuing monthly thereafter
through and including July 27, 2022 (the "Maturity Date") and (ii) an additional
principal payment in the amount of $15,375,000.00 (the “Principal Balloon
Payment”) due, together with the final Principal and Interest Payment, on the
Maturity Date. The Principal and Interest Payments and the Principal Balloon
Payment sometimes hereinafter collectively referred to as the “Payments”. Each
Payment shall be due and payable on the same day of the month as the initial
Payment set forth above in each succeeding payment period during the term of
this Note (each, a "Payment Date"). Payments will be deducted automatically on
the due date from an account at Bank of America, N.A. pursuant to that certain
Authorization Agreement for Direct Payments (ACH Debits) substantially in the
form of Exhibit A attached hereto. Interest shall accrue on the entire principal
amount of this Note outstanding from time to time at a fixed rate of 2.7400% per
annum (the "Interest Rate"), from the date hereof until the principal amount of
this Note is paid in full, and shall be due and payable on each Payment Date.
All interest hereunder shall be calculated on the basis of a year of 360 days
comprised of 12 months of 30 days each. Payments of principal and interest
hereunder shall be due, payable on each Payment Date in the amounts set forth,
and corresponding to each of the numbered Payments listed below:
Payment No(s)        Payment Amount


1 - 59         $260,505.22
60         $260,505.22 + the Principal Balloon Payment


The entire unpaid principal balance of this Note may be prepaid in full (but not
in part) upon thirty (30) days prior written notice to Holder, provided that any
such prepayment shall be made together with (a) all accrued interest and other
charges owing hereunder or under the Security Agreement, and (b) a prepayment
fee equal to: 3% of such prepayment if made prior to the first anniversary of
this Note; thereafter, 2% of such prepayment if made prior to the second
anniversary of this Note; thereafter, 1% of such prepayment if made prior to the
third anniversary of this Note; and thereafter no prepayment fee shall be
required; provided, however, that, unless an Event of Default exists, no
prepayment fee shall be payable in connection with (a) any refinancing of the
indebtedness evidenced by this Note that is provided by Holder to the
undersigned for the acquisition by the undersigned of a replacement aircraft
that has a fair market value, utility, and useful life at least equal to the
Aircraft (as defined in the Security Agreement) and that is otherwise acceptable
to Holder, including, without limitation, with respect to the financial
condition of the undersigned and Guarantor (as defined in the Security
Agreement), in its sole and absolute discretion or (b) the prepayment of the
entire unpaid principal balance of this Note together with accrued interest and
all other amounts due and owing under the Loan Documents made within fifteen
(15) days after written notice from Lender provided pursuant to Section 8.5 of
the Security Agreement of an intent to syndicate or assign this Note to a third
party. Notwithstanding the foregoing, (i) nothing herein shall constitute a
commitment by Holder to provide any financing with respect to any replacement
aircraft and (ii) in the event that Holder provided prior notice of an
Assignment pursuant to Section 8.5 of the Security Agreement and no Default or
Event of Default exists, the entire unpaid principal balance of this Note may be
prepaid in full (but not in part), upon thirty (30) days prior written notice to
Holder, without prepayment fees.
Time is of the essence in the payment and performance of those Obligations,
which are evidenced by this Note. In the event any amount due hereunder is not
paid within ten (10) days of the date when due, the undersigned agrees to pay an
administrative and late charge equal to the lesser of (a) two percent (2%) on
and in addition to the amount of such overdue amount, or (b) the maximum charges
allowable under applicable law. In addition, the undersigned shall pay overdue
interest on any delinquent Payment or other Obligation due (by reason of
acceleration or otherwise) from thirty (30) days after the due date thereof
through the date of payment thereof at a rate of interest equal to the lesser
of: (a) 1.5% per month (the “Late Charge Rate”), or (b) the maximum rate of
interest allowable under then applicable law.




CHAR1\1530186v4



--------------------------------------------------------------------------------

Exhibit 10.23




Each payment hereunder shall be made in lawful money of the United States and
shall be payable to such account or address, as Holder shall from time to time
direct the undersigned. Whenever any payment to be made under this Note shall be
stated to be due on a Saturday, Sunday or a public holiday, or the equivalent
for banks generally under the laws of the State of Rhode Island, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall be included in the computation of the payment of interest. All amounts
received hereunder or in respect of this Note shall be applied first, to accrued
late charges and any other costs or expenses due and owing hereunder or under
the terms of the Security Agreement; second, to accrued interest; and third, to
unpaid principal. It is the intention of Holder to comply with all applicable
usury laws. Accordingly, it is agreed that notwithstanding anything to the
contrary contained herein, in no event shall any provision contained herein
require or permit interest in excess of the maximum amount permitted by
applicable law to be paid by the undersigned. If necessary to give effect to
these provisions, Holder will, at its option, in accordance with applicable law,
either refund any amount to the undersigned to the extent that it was in excess
of that allowed by applicable law or credit such excess amount against the then
unpaid principal balance hereunder.
Failure to pay this Note or any installment hereunder promptly when due, or the
occurrence of an "Event of Default" under the Security Agreement, or default or
failure in the performance or due observance of any of the terms, conditions or
obligations under any other agreement or instrument between the undersigned (or
any endorser, guarantor, surety or other party liable for the undersigned's
obligations hereunder, or any other entity controlling, controlled by, or under
common control with the undersigned) and Holder (or any other entity
controlling, controlled by or under common control with Holder), shall
constitute a default hereunder and entitle Holder to accelerate the maturity of
this Note and to declare the entire unpaid principal balance and all accrued
interest and other charges hereunder (including prepayment fees calculated as of
the date of default) and under the Security Agreement to be immediately due and
payable, and to proceed at once to exercise each and every one of the remedies
provided in the Security Agreement or otherwise available at law or in equity.
The undersigned and all other parties who may be liable (whether as endorsers,
guarantors, sureties or otherwise) for payment of any sum or sums due or to
become due under the terms of this Note waive diligence, presentment, demand,
protest, notice of dishonor, notice of intention to accelerate, notice of
acceleration and notice of any other kind whatsoever and agree to pay all costs
incurred by Holder in enforcing its rights under this Note or the Security
Agreement, including reasonable attorney's fees, and they do hereby consent to
any number of renewals or extensions at any time in the payment of this Note. No
extension of time for payment of this Note made by any agreement with any person
now or hereafter liable for payment of this Note shall operate to release,
discharge, modify, change or affect the original liability of the undersigned
under this Note, either in whole or in part. No delay or failure by Holder
hereof in exercising any right, power, privilege or remedy shall be deemed to be
a waiver of the same or any part thereof; nor shall any single or partial
exercise thereof or any failure to exercise the same in any instance preclude
any future exercise thereof, or exercise of any other right, power, privilege or
remedy, and the rights and remedies provided for hereunder are cumulative and
not exclusive of any other right or remedy available at law or in equity. The
Holder of this Note may proceed against all or any of the Collateral securing
this Note or against any guarantor hereof, or may proceed contemporaneously or
in the first instance against the undersigned, in such order and at such times
following default hereunder as Holder may determine in its sole discretion. All
of the undersigned's obligations under this Note are absolute and unconditional,
and shall not be subject to any offset or deduction whatsoever. The undersigned
waives any right to assert, by way of counterclaim or affirmative defense in any
action to enforce the undersigned's obligations hereunder, any claim whatsoever
against the Holder of this Note.
THIS NOTE AND THE LEGAL RELATIONS OF THE UNDERSIGNED AND HOLDER SHALL IN ALL
RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO PRINCIPLES REGARDING THE CHOICE OF LAW. THE
UNDERSIGNED HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF
ITS OBLIGATIONS HEREUNDER, AND EXPRESSLY WAIVES ANY OBJECTIONS THAT IT MAY HAVE
TO THE VENUE OF SUCH COURTS. THE UNDERSIGNED HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS NOTE.


CHAR1\1530186v4



--------------------------------------------------------------------------------

Exhibit 10.23




IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized representative as of the date first above written.
ATTEST/WITNESS:
MAKER: TVPX AIRCRAFT SOLUTIONS INC., a Utah corporation, not in its individual
capacity, but solely as Owner Trustee under the Trust Agreement dated July 27,
2017

By: /s/ Scott Neilsen             By: /s/ Brett King         
Name:    Scott Neilsen         Name: Brett King        
Title:     Senior Vice President    




CHAR1\1530186v4



--------------------------------------------------------------------------------

Exhibit 10.23






boalogoa01.jpg [boalogoa01.jpg]
EXHIBIT A
Banc of America Leasing & Capital, LLC
Mailcode: GA3-003-04-01
Northeast Center Building
2059 Northlake Parkway
Tucker, GA 30084
AUTHORIZATION AGREEMENT FOR DIRECT PAYMENTS (ACH DEBITS)


Customer Name:                             


Customer Loan Number:                             


The undersigned, a duly authorized officer of the above-referenced Customer,
hereby authorizes Banc of America Leasing & Capital, LLC (“BAL”) to initiate
debit entries as selected below to the Customer’s ( ) checking or ( ) savings
account (check one) indicated below at the depository named below to debit the
same to such account. If funds in the account so debited are not sufficient to
cover such ACH debits, Customer shall pay BAL $35.00 for each such
non-sufficient funds occurrence.
Scheduled Loan Payments.
Depository (Bank) Name:                                 
Street Address:                                         
City:                      State:          Zip Code:             
ABA Routing Number:                             
Account Number:                                 
Effective Date:                 
PLEASE ATTACH A VOIDED CHECK / DEPOSIT SLIP
This authorization is to remain in full force and effect until BAL has received
written notification from Customer of its termination in such time and in such
manner as to afford BAL and the above-referenced Depository a reasonable
opportunity to act on it. Please complete and return to the address above or fax
to the attention of ACH Department at 404-532-3171


Customer Name:                                                 


Officer Signature:                                             


Officer Title:                              Date:             
NOTE: ALL WRITTEN DEBIT AUTHORIZATIONS MUST PROVIDE THAT THE RECEIVER MAY REVOKE
THE AUTHORIZATION ONLY BY NOTIFYING THE ORIGINATOR IN THE MANNER SPECIFIED IN
THE AUTHORIZATION


Internal Use Only: Documentation Specialist ____________________________
A = Rent and Sales/Tax Only P = Rental/Sales/Use/PPT E = All charges (excluding
late charges)






CHAR1\1530186v4

